Citation Nr: 0606669	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-26 140	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in January and September of 2003.

In August 2004, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the 
Montgomery RO.  

In December 2004, the Board issued a decision granting 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The remaining issues on appeal were 
remanded for additional development.  



FINDING OF FACT

On August 22, 2005, prior to the promulgation of a decision 
in the appeal, the RO received a Form 21-4138 from the 
appellant requesting withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).  
The appellant has requested withdrawal of his appeal and no 
allegations of errors of fact or law remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





                      
____________________________________________
	RONALD W. SCHOLZ	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


